Citation Nr: 1718442	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-14 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

These matters were previously before the Board, and, in November 2014, these matters were remanded for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.
 
The issue of entitlement to service connection for urinary incontinence to include as secondary to diabetic neuropathy was previously found to have been raised by the record in a November 2014 Board decision, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally in a January 2016 written statement describing the severity of his hearing loss, the issue of entitlement to a total disability rating due to individual unemployability (TDIU) was raised by the record, but this issue has not been adjudicated by the AOJ either.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran's hearing loss of the left ear pre-existed service and was not aggravated by service.

2.  A medical nexus does not exist between a current diagnosis of hearing loss of the right ear and military noise exposure; hearing loss of the right ear did not manifest within one year of separation of service; and continuity of symptomology since separation from service has not been established.

3.  Tinnitus originated in-service and has continued to this day.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016)

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The Board notes that these matters have been previously remanded in order to provide the Veteran with a statement of the case (SOC) for the issue of entitlement to service connection for tinnitus as well as an additional VA audiological examination.  A SOC was issued, and an additional VA examination was provided in substantial compliance with the Board's remand instructions.

The Board notes the Board previously indicated that, due to formatting errors, the Board was unable to interpret the results of a February 2010 addendum to a December 2009 audiological examination.  Nevertheless, treatment records submitted after the remand contain a legible copy of this remand, and the Board has taken it into consideration in this decision.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Bilateral Hearing Loss

The Veteran is seeking service connection for bilateral hearing loss which he believes is the result of military noise exposure.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, like organic diseases of the nervous system, when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.

In additional to the general requirements for service connection, there are also specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley  v. Brown, 5 Vet. App. 155 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 dB or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran underwent an examination in February 1966 prior to induction into service.  The Veteran's ears were evaluated as normal, but the clinical evaluation section indicates that this evaluation refers to the Veteran's internal and external canals; and his auditory acuity was evaluated by separate audiometric testing.  Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO) - American National Standards Institute (ANSI).  Thus, in order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the results of the ASA standards must be converted to ISO-ANSI standards.  Here, the Veteran's induction physical dates prior to the conversion, and as such the results have been converted to ISO-ANSI standards.  The Veteran's pure tone thresholds were measured as follows in decibels after conversion to ISO-ANSI standards: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
35
20
LEFT
25
10
15
35
55

In a medical history provided contemporaneously with his induction examination, the Veteran denied having or ever having had ear trouble or ever wearing hearing aids.

The Veteran's service treatment records are silent for reports of or treatment for hearing trouble or ear problems.  The Veteran's service personnel records indicate that the Veteran was assigned as a heavy vehicle operator and electrician, and that he performed service in Vietnam.  Moreover, the Veteran testified at a Board hearing about the extensive military noise exposure he had during basic training and while stationed in Vietnam.

The Veteran underwent a separation examination in September 1968.  His ears were evaluated as normal, but, as previously noted, the clinical evaluation section indicates that this evaluation refers to the Veteran's internal and external canals; and his auditory acuity was evaluated by separate audiometric testing.  The Veteran's pure tone thresholds were measured as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
Null
10
LEFT
5
5
5
Null
10

In a medical history provided contemporaneously with his induction examination, the Veteran denied having or ever having had ear trouble, having or ever having had hearing loss, or ever wearing hearing aids.

The record is silent until 2002.  The Veteran underwent private audiometric testing in October 2002.  The Veteran's speech discrimination score was 96 percent in the right ear and 100 percent in the left, but it was unclear whether the Maryland CNC test was used.  The pure tone threshold results are in graphical form, but the Board is empowered to interpret them as a finder of fact.  Kelly v. Brown, 7 Vet. App. 471 (1995).  In this role, the Board has reviewed the graphical findings and determined that the results are as follows, with pure tone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
65
50
LEFT
35
35
35
80
75

The Veteran underwent a private audiometric testing in September 2007.  The Veteran's speech discrimination score was 92 percent in the right ear and 88 percent in the left, but it was unclear whether the Maryland CNC test was used.  The pure tone threshold results are in graphical form, but, as previously noted, the Board is empowered to interpret them as a finder of fact.  See Kelly.  In this role, the Board has reviewed the graphical findings and determined that the results are as follows, with pure tone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
30
65
45
LEFT
40
30
35
75
70

The Veteran sought treatment at a VA facility in order to establish care in May 2008, reporting that his main concern was ringing in his ears, but that he was also experiencing bilateral hearing loss that was getting progressively worse.

In an June 2008 VA treatment record the Veteran reported ringing in his ears and hearing loss as a result of his period of service.  The Veteran underwent audiometric testing.  Pure tone thresholds were not reported in the treatment records, but the Veteran was diagnosed with bilateral hearing loss.

The Veteran underwent a VA examination in December 2009.  His chief complaints were gradual bilateral hearing loss and constant bilateral tinnitus.  The Veteran reported difficulty hearing in the presence of background noise and groups as well as from distances.  The Veteran stated that, prior to the military, he was a truck driver for four years, and that, after separating from the military, he was a truck driver for one year and was a welder for 30 years.  The Veteran reported experiencing the following in-service noise: firearms, machine guns, missile launchers, firing range, helicopters, heavy artillery, combat explosions, aircraft engines, construction work, trucks, electrical generators, road work, tire repair, carpentry tools, jack hammers, power tools, and chainsaws.  The Veteran claimed the following occupational and recreational noise exposure after separation from service: firearms, factory/plant noise, construction work, carpentry tools, power tools, lawn equipment, trucks, power tools, and chainsaws.  The Veteran reported the onset of tinnitus in approximately 1970.  The examiner noted that the Veteran's service treatment records were not available for review, and an etiology opinion was not possible.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The Veteran's pure tone thresholds were measured as follows in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
65
60
LEFT
20
25
35
70
70

Following a review of the service treatment records, the examiner provided an addendum opinion in February 2010.  The examiner observed that the Veteran's military induction examination indicated normal hearing in the right ear and hearing loss in the left ear.  The examiner opined that the Veteran's separation examination noted normal hearing thresholds in both ears.  The examiner stated that prior to military service the Veteran had experienced noise exposure as a truck driver, military noise exposure in-service, and post-service noise exposure for over 35 years as an assistant process operator, welder, and supervisor.  The examiner opined that it was less likely than not that military noise exposure caused additional hearing loss, because the Veteran entered service with high frequency hearing loss and then denied hearing loss at separation from the military.  The examiner also opined that it is less likely than not that military noise exposure caused the Veteran's tinnitus, because the Veteran entered the military with hearing loss suggestive of past noise exposure and incurred noise exposure as a civilian.

In a second addendum also completed in February 2010, the examiner noted that the Veteran's reported difficulty understanding was more likely related to tinnitus than hearing loss.

In a March 2010 VA Form 9, the Veteran reported that he was exposed to loud noises in-service without hearing protection including noise from rifle fire, explosives, helicopters, chainsaws, power tools, jack hammers, and heavy equipment.  The Veteran claimed that he was not provided a hearing test upon separation from service.

In a June 2014 written statement, the Veteran reported experiencing tinnitus as well as in-service noise exposure while operating heavy machinery including jack hammers for eight hour periods.

In a December 2014 written statement, the Veteran reported that he was a truck driver for just over a year after he left school.  The Veteran stated he subsequently joined the military, and, at that time, he had normal hearing.  The Veteran also reported in-service noise exposure including heavy equipment, rockets, artillery, jack hammers, and power tools.  The Veteran further argued that his noise exposure had led to his hearing loss and tinnitus, and that he had not been adequately advised of the dangers of hearing loss in-service.

In a May 2015 VA Form 9, the Veteran reported that when he left school his hearing was good, and that when he was drafted into the service his hearing was good.  The Veteran reported that he did not incur high noise exposure until after joining the service, and that he experienced the following in-service noise exposure: rifle fire, explosions, rockets, machine gun fire, chain saws, power tools, construction equipment, heavy equipment, jack hammers, and artillery fire.  The Veteran reported that he experienced ringing in his ears ever since basic training.

The Veteran underwent another VA examination in May 2015.  The Veteran reported no noise exposure prior to service, the following noise exposure in-service: fire arms, rocket launchers, hand grenades, live fire, machine guns, artillery, heavy equipment, track vehicles, jack hammers eight hours a day, power tools, dump trucks, cranes, cement mixers, and aircraft noise; and after separating from service he worked in a plant without hearing protection at first but developed a hearing conversation program in the 1970s.  The Veteran's speech discrimination score was 100 percent in the right ear and 98 percent in the left.  The examiner opined that the Veteran's hearing loss was less likely than not related to a period of service, because the Veteran's induction examination indicated hearing loss in high frequencies; but his separation examination indicated normal hearing in each ear.  The examiner concluded that the induction examination was likely an error, because the Veteran noted hearing problems started after the military; and that he worked in excessive noise following military service.  The examiner noted that the Veteran's noise exposure impacts his daily life in that he cannot hear or understand people with noise, and that the Veteran had to have people repeat themselves.  The examiner opined that it is less likely than not that the Veteran's tinnitus was related to a period of service, because it began in the 1970s after military service.  The Veteran's pure tone thresholds were measured as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
65
65
LEFT
30
30
50
80
85

In January 2016, the Veteran reported that he served as a combat engineer in the military and was subjected to extensive acoustic trauma from repetitive combat operations without hearing protection.  The Veteran opined that he was not provided hearing protection or warned of the dangers of acoustic trauma, and that this fact constitutes a medical nexus for his bilateral hearing loss and tinnitus.  The Veteran also reports that he wears two hearing aids to assist his hearing.  

The Veteran and his wife testified at a personal hearing before the Board in December 2016.  The Veteran reported that he first began experience tinnitus in-service as a result of military noise exposure including: jack hammers, explosions, and heavy equipment.  The Veteran reported that it was constant since his service in the Republic of Vietnam, but by approximately 1969 it had gotten more noticeable.  The Veteran indicated that he currently wore hearing aids.  The Veteran indicated that his service treatment records were in error, because he had not undergone any hearing testing upon separation from service.  The Veteran also reported that he had undergone hearing tests in the 1980s, and that he had worked for an oil company after separation from service.  The Veteran's wife stated that she noticed the Veteran's hearing had gotten worse after separating from service.  See Transcript.

The weight of the evidence indicates that the Veteran incurred noise exposure as a truck driver prior to entering service.  The Board notes the Veteran's contentions that his hearing was fine prior to entering service, and that he had not incurred noise exposure.  Nevertheless in a December 2009 VA examination, the Veteran reported being employed as a truck driver prior to joining the military, and the Veteran confirmed this report in a December 2014 written statement.  A February 2010 VA addendum characterized this experience as noise exposure.  The Veteran is certainly competent to report his experiences, but whether these experiences qualify as the kind of noise exposure that could cause hearing loss is a matter of medical complexity; and the Veteran has no demonstrated medical competence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The weight of the evidence indicates that the Veteran manifested hearing loss in his left ear upon entrance into service, but he had normal hearing in his right ear.  The Veteran is entitled to a presumption of soundness except as to defects, infirmities, or disorders noted upon entrance into service.  38 C.F.R. § 3.304.  The Veteran underwent audiometric testing during his service induction examination, and the service induction examination report indicates that the Veteran manifested a pure tone threshold average in excess of 40 decibels at 4000 Hz; and, therefore, it is considered to constitute  hearing loss for VA purposes.  38 C.F.R. § 3.385.  The Veteran did not manifest a pure tone threshold average in excess of 40 decibels at 500, 1000, 2000, 3000, or 4000 Hz or three or more pure tone threshold averages in excess of 26 decibels in at least three of the previously listed frequencies in his right ear.  Finally, speech recognition testing was not documented on the induction examination.  Therefore, the Veteran's right ear did not meet VA's requirements for hearing loss on his induction examination; Id; and normal hearing in the right ear upon entrance into service is presumed.  38 C.F.R. § 3.304.  

The Board has considered the Veteran's claim that his hearing was normal upon entrance into service.  Nevertheless, hearing loss determinations are based on audiometric testing under repeatable conditions by qualified audiologists.  As previously noted, the Veteran has no demonstrated medical expertise.  Therefore, the Board must root its findings in the audiometric testing of record.  See Jandreau.  In addition to the audiometric testing results of record, the Board notes that the December 2009 VA examination and February 2010 addendum both indicated that the Veteran manifested hearing loss in his left ear and normal hearing in his right upon admission into service.

The Board also notes the May 2015 VA examination which indicated that the induction examination pure tone threshold measurements were probably in error.  Nevertheless, the Board cannot afford this opinion much weight.  In order to afford medical opinions weight, medical opinions must be based on sufficient facts and data as applied to reliable principles and methods.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The May 2015 VA examination was based on the Veteran's reports that he had not incurred noise exposure prior to service.  As discussed above however, the Board has found that the Veteran did incur noise exposure as a truck driver prior to entering service.  Therefore, the examiner's findings are not based on adequate facts and data, and the Board cannot afford the that medical opinion much weight.  Id.

The Board notes that the Veteran has a current disability of hearing loss in both ears.  The Veteran's hearing loss in the left ear, as discussed above, pre-existed service, and, and discussed below, his hearing loss of the right ear began to manifest after service.  The Veteran can only be granted a service connection for hearing loss in his left ear if military noise exposure caused aggravation of his preexisting hearing loss, and the Veteran can only be granted service connection for hearing loss in his right ear if a medical nexus exists between military noise exposure and his current right ear hearing loss; or whether the Veteran manifested hearing loss within one year of service or manifested continuity of symptomology.  

The Veteran has provided credible reports of military noise exposure, and in-service noise exposure is conceded.  However, military noise exposure alone is not considered to be a disability, rather, when hearing loss is first documented more than a year after service separation, it must be shown that the hearing loss was caused by the military noise exposure. 
The weight of the evidence indicates that the Veteran's hearing loss of the left ear was not aggravated by a period of service.  A February 2010 VA addendum indicated that it was less likely than not that the Veteran's left ear hearing loss was aggravated by a period of service.  The Board finds this opinion persuasive and affords it great weight, because it is based on sufficient facts and data as applied to reliable principles and methods.  See Nieves-Rodriguez v. Peake.  Additionally, the Board notes that the Veteran's service separation examination noted the audiometric testing results indicative of normal hearing loss.  There are likewise no complaints of hearing loss during service to support worsening.  The Board also notes that the Veteran specifically denied having experienced any hearing loss on a medical history survey completed in conjunction with his separation physical.  

The Board has considered the Veteran's claim that he was not actually provided audiometric testing upon separation of service.  Even to the extent that the Board finds this report credible however, this does not provide an adequate basis for service connection for hearing loss of the left ear, because the earliest audiometric data after the Veteran's separation examination does not occur until October 2002 decades after separation from service; and there is no competent medical opinion indicating that the Veteran's hearing loss of the left ear was aggravated by service.  Therefore, the evidence is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for hearing loss of the left ear is denied.

The weight of the evidence indicates that the Veteran did not manifest hearing loss within one year of separation of service or continuity of symptomology since separation of service.  The Veteran's separation examination indicated normal hearing, and the earliest documented audiometric testing indicative of hearing loss in the right ear does did not occur until October 2002.  The Board has considered the reports of the Veteran and his spouse that they noticed his hearing loss quickly after separation of service.  Unfortunately, the Board cannot afford these reports much weight for multiple reasons.  First, neither the Veteran nor his spouse is competent to diagnose hearing loss for VA purposes without any medical expertise.  See Jandreau.  Second, these reports are contradicted by the results of audiometric testing indicating that the Veteran had normal hearing, and, to the extent that audiometric testing was not conducted, the Veteran denied having or ever having had hearing loss on his separation survey of medical history.  Third, a second addendum also completed in February 2010 indicated that the Veteran's reported difficulty understanding was more likely related to his reported effects of tinnitus.  Therefore even to the extent that the Veteran's reports are credible, these reports can be attributed to tinnitus rather than hearing loss.

The weight of the evidence is not sufficient to demonstrate a medical nexus between hearing loss of the right ear and military noise exposure.  As discussed above, a current diagnosis and military noise exposure are both conceded.  As discussed above however, the earliest documentation of hearing loss does not occur for decades after separation of service.  Furthermore, the Veteran incurred occupational and recreational noise exposure after separating from service.  Finally, the record does not contain a positive medical opinion indicating a medical nexus.  

The Board notes the Veteran's contention that not being provided hearing protection or being warned of the dangers of hearing loss constitutes a medical nexus.  Unfortunately, this does not constitute a medical nexus, but rather evidence of military noise exposure; which has been conceded.  Additionally, the Veteran is not competent to provide medical opinions or otherwise establish a medical nexus, because he has no demonstrated medical expertise.  See Jandreau.

Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between the issue on appeal and the Veteran's period of active service, of which there is also no record of a diagnosis within one year of separation, or continuity of symptomology since separation from service.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for hearing loss is denied.



Tinnitus

With regard to the claim for tinnitus, the analysis and the result are different.  The Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim, is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Board finds the Veteran's testimony as to the onset of his tinnitus credible.  The Veteran has been diagnosed with tinnitus, and he has credibly reported that his tinnitus began in-service and has continued to the present time.  The Veteran has not attempted to bolster or exaggerate his symptoms, and based on his reports of ringing, the Veteran was diagnosed with tinnitus.  As such, the criteria for service connection for tinnitus have been met.  Furthermore, part of the Veteran's rationale for denying service connection for hearing loss of his right ear is that he was manifested tinnitus after separation from service.

In reaching this conclusion, the Board acknowledges that VA examiners found that it was not likely that the Veteran's tinnitus was related to his military service, because tinnitus is not documented in the service treatment records.  However, because the Board finds the Veteran's statements to be credible as to the onset and continuity of ear ringing, the statements sufficiently refute the basis of the examiner's conclusion.  Thus, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted and the Veteran's claim is granted.  








ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


